Case 3:21-cv-00071-JAG-EWH Document5 Filed 04/12/21 Page 1 of 1 PagelD# 27

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JACOB ANDREW HERRINGTON,

Petitioner,
V. Civil Action No. 3:21CV71
STATE OF VIRGINIA, ef al.,

Respondents.

MEMORANDUM OPINION

Petitioner, a Virginia pretrial detainee proceeding pro se, submitted this 28 U.S.C. § 2241
petition. By Memorandum Order entered on March 15, 2021, the Court conditionally docketed
the petition and ordered the Petitioner to either pay the filing fee or complete and return the
enclosed in forma pauperis affidavit within fifteen (15) days. (ECF No. 3.) On March 26, 2021,
the United States Postal Service returned the March 15, 2021 Memorandum Order to the Court
marked, “RETURN TO SENDER” and “Inmate Released.” (ECF No. 4.) Since that date,
Petitioner has not contacted the Court to provide a current address. Petitioner’s failure to keep the
Court advised as to his current address indicates his lack of interest in prosecuting the action.
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE. A certificate of
appealability will be DENIED.

An appropriate Order shall accompany this Memorandum Opinion.

 

 

___isl es 1.
John A. Gibney, oA /
Hate: ¢ © Avril 2001 United States District Jade
>t APT 2Ve 1

 

 

 

Richmond, Virginia
